Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-24 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
	- claims 4-5 and 19 are cancelled
b.	This is a final action on the merits based on Applicant’s claims submitted on 05/19/2021.


Response to Arguments

Regarding claims 1-3, 6, 7, 10, 14-18, 20, and 22-24 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “The cited portion of Hao et al. describes “[a] time-frequency configuration of the pre-configured non-periodic SRS resources” where the bandwidth of a non-periodic SRS is different from a bandwidth of a periodic SRS. (Heo et al., paragraphs [0115] and [0116]). The cited portion of Heo et al., however, does not discuss “not transmitting . . . an SRS in a subframe when the UE is configured to transmit an SRS in the subframe according to the periodic SRS configuration,’ much less doing so when a “TDD UL/DL configuration indicates that the subframe is a downlink subframe.”” on page 2, filed on 04/21/2022, with respect to Hao et. al US Pub 2013/0028138 (hereinafter “Hao”), have been fully considered but are not persuasive.
In the previous OA, the Examiner stated not transmit an SRS in a subframe (see Fig. 7 for periodic and non-periodic SRS transmission) when the UE is configured to transmit an SRS in the subframe ([0087]) according to the periodic SRS configuration (e.g. subframe 0 in Fig. 7).
	The Examiner has annotated Hao’s Fig. 7 as below to further illustrate Hao’s teaching.

    PNG
    media_image1.png
    484
    516
    media_image1.png
    Greyscale

Wang also disclosed TDD UL/DL configuration indicates that the subframe is a downlink subframe (see annotated Fig. 2 below) and Hao also indicates that the subframe is a downlink subframe (“Preferably, the subframe n is a transmission subframe of the first periodic SRS after the transmission subframe of the non-periodic SRS, that is, the frequency domain initial position of the non-periodic SRS on the first subframe in the uplink subframes is the same as the frequency domain initial position of a next periodic SRS to be sent; or the subframe n is a transmission subframe of the periodic SRS prior to the transmission subframe of the non-periodic SRS, that is, the frequency domain initial position of the non-periodic SRS on the first subframe in the downlink subframes is the same as the frequency domain initial position of a previously sent periodic SRS.” [0087]).

    PNG
    media_image2.png
    218
    446
    media_image2.png
    Greyscale

The Hao’s reference, as combined with the Wang’s reference, discloses each and every limitation of the present claims 1 and 17, and therefore render the claims 1 and 17 obvious. The Examiner respectfully disagrees with the applicant’s arguments that the Examiner fails to establish a prima facie case of obviousness MPEP § 2141. Claims 1 and 17 are still being rejected on the same grounds for rejection as before. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-3, 6, 7, 10, 14-18, 20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US Pub 2014/0119261 (hereinafter “Wang”), in view of Seo et al. US Pub 2013/0083719 (hereinafter “Seo”), and further in view of Hao et. al US Pub 2013/0028138 (hereinafter “Hao”). 
Regarding claim 1 (Currently Amended)
Wang discloses a method, comprising:
receiving, at a user equipment (UE) (“Since the TDD UL/DL reconfiguration MAC CE is UE-specific, the MAC CE may need to be sent to every UE in the cell.” [0045]), a first time division duplex (TDD uplink (UL)/downlink (DL) configuration (“In a system designed for all advanced UEs, the TDD reconfiguration field may be added to all DCI formats, including DCI formats in the common search space.  In this way, there is no possibility of DCI length confusion due to the addition of the TDD reconfiguration field.  Every UE in an active period can be provided with a possible new TDD UL/DL configuration.” [0054]) via a system information block type 1 (SIB1) (“the TDD UL/DL configuration is provided to UEs via the System Information Block Type1 (SIB1) message.” [0026]);
transmitting, by the UE, a notification indicating that the UE has adaptive TDD capabilities (“The eNB may know the capabilities of the UEs and may use DCIs with a UL/DL reconfiguration field for advanced UEs and may use Rel 8/9/10 DCIs for legacy UEs.  Advanced UEs may be able to be informed of a new TDD UL/DL configuration as fast as every DL subframe.  Legacy UEs may still follow the existing system information modification period to update the TDD UL/DL configuration.” [0055]) and furthermore (e.g. types of UEs are notified to base station such as “advanced UEs” or “legacy UEs”. “In an embodiment, to avoid such interference issues, the eNB may not grant any UL transmission for legacy UEs in subframes that may vary between UL and DL in a dynamic reconfiguration.” [0070]);
receiving, at the UE, a reconfiguration signal via a downlink control information (DCI) format (“In a system designed for all advanced UEs, the TDD reconfiguration field may be added to all DCI formats, including DCI formats in the common search space.” [0054]), the reconfiguration signal signaling a second TDD UL/DL configuration ("TDD reconfiguration signal” [0040]); and
activating the second TDD UL/DL configuration following a change notification window (“Regarding backward compatibility with legacy UEs, because legacy UEs rely on a system information change notification from paging messages or a system information value tag in SIB1 to determine when to update the UL/DL configuration according to a relatively long modification period (640 ms or longer), there may be a direction mismatch between UL and DL during some subframes if a faster reconfiguration method is used.” [0065] and furthermore “In the current LTE specification, the TDD UL/DL configuration is provided to UEs via the System Information Block Type1 (SIB1) message.  SIB1 is delivered to UEs every 80 ms.  This means that the maximum frequency at which the UL/DL configuration could be changed is every 80 ms.  However, the system information modification period defined in the current specification will further limit the configuration change frequency.  The eNB pages all UEs in the cell to provide a system information update in the next modification period, and the minimum allowable system information change periodicity is 640 ms.  In addition, since the eNB typically must page UEs with a system information modification period during the entire modification period preceding the modification period boundary where system information is changed, there is a minimum 640 ms time lag (equal to the modification period length) between the time an eNB decides it wants to alter the UL/DL configuration and the time the new UL/DL configuration can actually be broadcast in a revised SIB1.” [0026]), wherein any reconfiguration signal that is detected in the change notification window indicates that the second TDD UL/DL configuration shall take effect at a next change notification window boundary (“Therefore, the eNB may need to leave enough lead time, i.e., the duration from the time when the eNB sends the reconfiguration command to the time when the reconfiguration actually happens, for UEs to correctly receive the reconfiguration command.  This lead time can be semi-statically configured by higher layer signaling depending on the method used for reconfiguration.” [0064] and see also [0051]).
	In conjunction with Wang’s disclosure, in an analogous art, Seo also discloses a method, comprising: receiving, at a user equipment (UE), a first time division duplex (TDD uplink (UL)/downlink (DL) configuration (“In contrast, a link part between an RN and a series of UEs is defined as a relay access link.  Transmission performed using a downlink frequency band (in case of frequency division duplexing (FDD)) or a downlink subframe (in case of time division duplexing (TDD)) is referred to as access downlink and transmission performed using an uplink frequency band (in case of FDD) or an uplink subframe (in case of TDD) is referred to as access uplink.” [0079]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang's method for dynamic change of the TDD UL/DL configuration in LTE systems to include Seo’s method for reporting channel quality indicator in order to efficiently monitor channel quality in a wireless communication system (Seo [0016]). 
	Wang and Seo do not specifically teach receive a periodic sounding reference signal (SRS) configuration that includes an SRS periodicity parameter and an SRS offset parameter; not transmit an SRS in a subframe when the UE is configured to transmit an SRS in the subframe according to the periodic SRS configuration and the second TDD UL/DL configuration indicates that the subframe is a downlink subframe.
	 In an analogous art, Hao discloses a periodic sounding reference signal (SRS) configuration that includes an SRS periodicity parameter and an SRS offset parameter (“The UE transmitting a configuration of the SRS 
in the time domain is related to four parameters: a cell-specific period (T.sub.SFC) and a subframe offset (.DELTA..sub.SFC), a UE-specific period (T.sub.SRS) and a subframe offset (T.sub.offset).  As shown in table 5 or 6, the cell-specific period and subframe offset give all the time domain subframe positions at which the UE may transmit the SRSs in the cell.” [0116]; Tables 5-8);
not transmit an SRS in a subframe (see Fig. 7 for periodic and non-periodic SRS transmission) when the UE is configured to transmit an SRS in the subframe (“The frequency domain initial position of the non-periodic SRS on the first subframe in the uplink subframes is the same as the frequency domain initial position for the UE transmitting the periodic SRS on a certain subframe n. Preferably, the subframe n is a transmission subframe of the first periodic SRS after the transmission subframe of the non-periodic SRS, that is, the frequency domain initial position of the non-periodic SRS on the first subframe in the uplink subframes is the same as the frequency domain initial position of a next periodic SRS to be sent; or the subframe n is a transmission subframe of the periodic SRS prior to the transmission subframe of the non-periodic SRS, that is, the frequency domain initial position of the non-periodic SRS on the first subframe in the downlink subframes is the same as the frequency domain initial position of a previously sent periodic SRS.” [0087]) according to the periodic SRS configuration (e.g. subframe 0 in Fig. 7) and the second TDD UL/DL configuration indicates that the subframe is a downlink subframe (see Wang Fig. 2).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang's method for dynamic change of the TDD UL/DL configuration in LTE systems, as modified by Seo, to include Hao’s method for configuring a sounding reference signal in a Long Term Evolution Advanced (LTE-A) system, in order to efficiently monitor channel quality in a wireless communication system (Hao [0002]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Hao’s method for configuring a sounding reference signal in a Long Term Evolution Advanced (LTE-A) system into Wang's method for dynamic change of the TDD UL/DL configuration in LTE systems since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2
Wang, as modified by Seo and Hao, previously discloses the method of claim 1, 
Wang also discloses in Fig. 2 further comprising: monitoring one or more designated subframes for the reconfiguration signal, the designated subframes corresponding to DL subframes that are common to all available UL/DL configurations for  a TDD wireless communication system (“In a 3GPP LTE TDD system, a subframe of a radio frame can be a downlink, uplink, or special subframe.  A special subframe comprises downlink and uplink time regions separated by a guard period for downlink to uplink switching.  3GPP Technical Specification (TS) 36.211 defines seven different UL/DL configuration schemes in LTE TDD operations.  The schemes are listed in FIG. 2, where D represents a downlink subframe, U represents an uplink subframe, and S represents a special subframe.” [0023]).

Regarding claim 3
Wang, as modified by Seo and Hao, previously discloses the method of claim 1, 
Wang also discloses wherein a reconfiguration signal received in subframe n (i.e. “TDDCONFID” in Fig. 5) comprises an instruction to apply a new TDD UL/DL configuration (“FIG. 5 shows a MAC TDD config payload 330a for the direct index case.  A three-bit field 510, TDDCONFID, directly indicates one of the seven TDD UL/DL configurations in FIG. 2 to which the current configuration is to be changed.  R is a reserved bit and may be set to "0".  The table in FIG. 6 shows an embodiment of a possible mapping between the field 510 and the UL/DL configuration.” [0034]) in subframe n+k, where k is an integer (see Fig. 1).
Seo also discloses subframe n+k, where k is an integer (“FIG. 4 is a diagram showing the structure of a radio frame used in a Long Term Evolution (LTE) system.” [0047]).

Regarding claim 6
Wang, as modified by Seo and Hao, previously discloses the method of claim 1, further comprising:
Seo also discloses monitoring a Downlink Control Information (DCI) format carried in a Physical Downlink Control Channel (PDCCH) (“In particular, the UE receives downlink control information (DCI) through a PDCCH.  Here, the DCI includes control information such as resource allocation information of the UE and the format thereof differs according to the use purpose." [0045]) /Enhanced Physical Downlink Control Channel (EPDCCH) from the base station (“enhanced-physical downlink control channel (E-PDCCH)” [0016]); 
Wang also discloses determining, based upon a setting of a one-bit field in the DCI (“In the third method, a one-bit TDD index may be inserted in any of the existing DCI formats, as defined in 3GPP TS 36.212, to indicate the TDD UL/DL configuration moving up or down in a configuration table.” [0049] and see also “In a system designed for backward compatibility with legacy UEs, the TDD reconfiguration field may be added only into UE-specific DCIs, such as DCI 0/1/1A/1B/1D/2/2A/2B/2C/4.” [0054]), whether the DCI schedules a Physical Downlink Shared Channel (PDSCH) or indicates a UL/DL reconfiguration (“The TDD UL/DL reconfiguration MAC CE may be multiplexed with other MAC CEs and other MAC SDUs and then transmitted on the physical downlink shared channel (PDSCH).” [0046]. See also Fig. 11). Seo also discloses (“The UE which performs the above procedures may perform PDCCH/PDSCH reception (S307) and Physical Uplink Shared Channel PUSCH)/Physical Uplink Control Channel (PUCCH) transmission (S308) as a general uplink/downlink signal transmission procedure.  In particular, the UE receives downlink control information (DCI) through a PDCCH.  Here, the DCI includes control information such as resource allocation information of the UE and the format thereof differs according to the use purpose.” [0045]).

Regarding claim 7
Wang, as modified by Seo and Hao, previously discloses the method of claim 6, 
Wang also discloses wherein, when a UL/DL reconfiguration is indicated, the DCI format comprises a new UL/DL configuration, changes to Sounding Reference Signal (SRS) transmission(“Alternatively, the eNB can configure a UE's SRS transmissions to occur in subframes that remain UL subframes regardless of how the UL/DL configuration changes.  For example, the subframe immediately after a special subframe is always an uplink subframe, and the position and number of special subframes is unlikely to change with a UL/DL reconfiguration.” [0063]), and Channel State Information (CSI) (“In addition, it may be possible to assign CSI reporting configurations to legacy UEs such that the UEs report in subframes that are always configured as UL subframes even if the UL/DL configuration varies dynamically.” [0071]) reporting configurations according to the new UL/DL configuration (“Regarding UL sounding reference signal (SRS) measurement, SRS is primarily transmitted at one or both symbols in the UpPTS for a TDD LTE system.  This need not change as the TDD UL/DL configuration changes since the eNB typically knows where to detect sounding reference signals, and the UpPTS location would remain constant.  Alternatively, the eNB can configure a UE's SRS transmissions to occur in subframes that remain UL subframes regardless of how the UL/DL configuration changes.” [0063]).
	Seo also discloses Sounding Reference Signal (SRS) transmission, and Channel State Information (CSI) reporting configurations according to the new UL/DL configuration (“Hereinafter, a reference signal (RS) will be described in greater detail. In general, for channel measurement, an RS, of which both a transmission side and a reception side are already aware, is transmitted from the transmission side to the reception side, along with data. The RS indicates channel measurement and a modulation scheme so as to enable a demodulation process. The RS is divided into a dedicated RS (DRS) for an eNB and a specific UE, that is, a UE-specific RS, and a common RS (CRS) which is a cell-specific RS for all UEs within a cell. The cell-specific RS includes an RS which is used to enable the UE to measure and report a CQI/PMI/RI to the eNB and is also referred to as a Channel State Information (CSI)-RS.” [0068]).

Regarding claim 10
Wang, as modified by Seo and Hao, previously discloses the method of claim 1, further comprising: 
Wang also discloses further comprising: determining that a Sounding Reference Signal (SRS) transmission is configured to transmit in a subframe that has been reconfigured by the dynamic reconfiguration instruction as a DL subframe; and preventing the transmission of the SRS in the reconfigured DL subframe (“The method of claim 1, wherein sounding reference signal (SRS) transmissions are configured to occur in subframes that remain uplink subframes after the configuration of uplink subframes and downlink subframes has changed.” [Claim 20] and see also [0063]).

Regarding claim 14
Wang, as modified by Seo and Hao, previously discloses the method of claim 1, further comprising:
Wang also discloses in Figs 2 and 3 further comprising: determining that a Channel State Information reference resource is valid only if the resource occurs in a subframe indicated as downlink by the currently active dynamically signaled UL/DL configuration (“The user equipment may monitor the multiple PDCCHs.  The PDCCH is configured of an aggregation of one CCE or multiple consecutive Control Channel Elements (CCEs).  A CCE corresponds to a logical allocation unit used for providing a PDCCH with a coding rate based upon a wireless channel state.” [0054] and furthermore “However, some control signals, such as channel state information (CSI) and ACK/NACK, cannot be stopped.  If there is no data transmission (UL grant denied), this PUCCH-only transmission by legacy UEs may be placed at the frequency edges of the bandwidth.  At these frequency edges, only those subframes with a change between UL and DL will cause an interference issue.  The number of such subframes is expected to be limited, so the eNB may be able to avoid scheduling the nearby advanced UEs at the frequency edges at the time of a subframe in which a change between UL and DL occurs.  In addition, it may be possible to assign CSI reporting configurations to legacy UEs such that the UEs report in subframes that are always configured as UL subframes even if the UL/DL configuration varies dynamically.” [0071]).

Regarding claim 15
Wang, as modified by Seo and Hao, previously discloses the method of claim 1,
Wang also discloses further comprising: determining that a Channel State Information reference resource is valid only if the resource occurs in a subframe indicated as a special subframe (i.e. “S subframe” in Fig. 2) by the currently active dynamically signaled UL/DL configuration (“A special subframe comprises downlink and uplink time regions separated by a guard period for downlink to uplink switching.  3GPP Technical Specification (TS) 36.211 defines seven different UL/DL configuration schemes in LTE TDD operations.  The schemes are listed in FIG. 2, where D represents a downlink subframe, U represents an uplink subframe, and S represents a special subframe.  A special subframe includes three parts: the downlink pilot time slot (DwPTS), the uplink pilot time slot (UpPTS), and the guard period (GP).  Downlink transmissions on the physical downlink shared channel (PDSCH) may be made in DL subframes or in the DwPTS portion of a special subframe.” [0023]); and 
Seo also discloses if the Special Subframe configuration contains at least 4 OFDM symbols in the downlink portion of the special subframe (“Referring to FIG. 5, a subframe includes 14 OFDM symbols.” [0050]).

Regarding claim 16
Wang, as modified by Seo and Hao, previously discloses the method of claim 1, 
Wang also discloses in Figs 2 and 3 further comprising: determining that a Channel State Information (CSI) transmission is configured to transmit in a subframe that has been reconfigured by the reconfiguration signal as a DL subframe; and preventing the transmission of the CSI in the reconfigured DL subframe (“The user equipment may monitor the multiple PDCCHs.  The PDCCH is configured of an aggregation of one CCE or multiple consecutive Control Channel Elements (CCEs).  A CCE corresponds to a logical allocation unit used for providing a PDCCH with a coding rate based upon a wireless channel state.” [0054]).

Regarding claim 17 (Currently Amended)
Wang discloses in Fig. 14 a user equipment (UE) device (“FIG. 14 is a block diagram of an example user equipment capable of being used with the systems and methods in the embodiments described herein.” [0019]), comprising:
a transceiver (i.e. “transmitter 3214” and “receiver 3212” in Fig. 14; [0075-0076]) configured to transmit a notification indicating that the UE has adaptive time division duplex (TDD) capabilities, receive a periodic sounding reference signal (SRS) configuration that includes an SRS periodicity parameter and an SRS offset parameter, receive a first TDD uplink (UL)/downlink (DL) configuration via a system information block type 1 (SIB 1) and receive a reconfiguration signal via a downlink control information (PCI) format, the reconfiguration signal signaling a second TDD UL/DL configuration; and
a processor circuit (i.e. “digital signal processor (DSP) 3220” in Fig. 14; [0075-0076]) configured to:
activate the second TDD UL/DL configuration following a change notification window, wherein any reconfiguration signal that is detected in the change notification window indicates that the second TDD UL/DL configuration shall take effect at a next change notification window boundary,
wherein the transceiver is further configured to:
not transmit an SRS in a subframe when the UE is configured to transmit an SRS in the subframe according to the periodic SRS configuration and the second TDD UL/DL configuration indicates that the subframe is a downlink subframe.
The scope and subject matter of apparatus claim 17 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 17 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 18
The user equipment device of claim 17, wherein the processor is configured to:
apply a new TDD UL/DL configuration in a subframe n+k, where k is an integer, following instructions received in a reconfiguration signal received in subframe n.
The scope and subject matter of apparatus claim 18 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 18 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 20
The user equipment device of claim 17, wherein the processor is configured to:
prepare to adapt its UL/DL configuration based on a dynamic reconfiguration signal received in downlink control information from a base station;
monitor a Downlink Control Information (DCI) format carried in a Physical Downlink Control Channel (PDCCH)/Enhanced Physical Downlink Control Channel (EPDCCH) from the base station; and
determine, based upon a setting of a one-bit field in the DCI, whether the DCI schedules a Physical Downlink Shared Channel (PDSCH) or indicates a UL/DL reconfiguration,
wherein, when a UL/DL reconfiguration is indicated, the DCI format comprises a new UL/DL configuration, changes to Sounding Reference Signal (SRS) transmission, and Channel State Information (CSI) reporting configurations according to the new UL/DL configuration.
The scope and subject matter of apparatus claim 20 is drawn to the apparatus of using the corresponding method claimed in claims 6 and 7. Therefore apparatus claim 20 corresponds to method claims 6 and 7 and is rejected for the same reasons of obviousness as used in claims 6 and 7 rejection above.

Regarding claim 22
The user equipment device of claim 17, wherein the processor is configured to:
determine that a Sounding Reference Signal (SRS) or Channel State Information (CSI) transmission is configured to transmit in a subframe that has been reconfigured by the reconfiguration signal as a DL subframe; 
and prevent the transmission of the SRS or CSI in the reconfigured DL subframe.
The scope and subject matter of apparatus claim 22 is drawn to the apparatus of using the corresponding method claimed in claim 10. Therefore apparatus claim 22 corresponds to method claim 10 and is rejected for the same reasons of obviousness as used in claim 10 rejection above.

Regarding claim 23
Wang, as modified by Seo and Hao, previously discloses the method of claim 1,
Wang further discloses wherein a change notification window boundary is defined as a system frame number (SFN) for which the modulus operation on first and second integers, the first integer being a frame number and the second integer being a modification period (“That is, the first transmission of SIB1 may be scheduled in subframe 5 of radio frames for which the system frame number (SFN) mod 8=0, and hybrid automatic repeat request (HARQ) repetitions may be scheduled in subframe 5 of all other radio frames for which SFN mod 2=0.  Therefore, the frequency of TDD configuration change would not be more than once every 80 ms if only the SIB1 transmission periodicity is considered.  Furthermore, the current version of the LTE specification does not require UEs to read every repetition of SIB1, as this would have implications on UE power consumption.  3GPP TS 36.331 specifies that the system information content can change only at modification period boundaries.  A modification period is a large multiple of the SIB1 repetition period, and the minimum possible value is 640 ms.” [0027]).

Regarding claim 24
The user equipment device of claim 17,
wherein a change notification window boundary is defined as a system frame number (SFN) for which the modulus operation on first and second integers, the first integer being a frame number and the second integer being a modification period.
The scope and subject matter of apparatus claim 24 is drawn to the apparatus of using the corresponding method claimed in claim 23. Therefore apparatus claim 24 corresponds to method claim 23 and is rejected for the same reasons of obviousness as used in claim 23 rejection above.

Claims 8, 9, 11-13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Seo and Hao, and further in view of Park et al. US Pub 2015/0003351 (hereinafter “Park”). 
Regarding claim 8
Wang, as modified by Seo and Hao, previously discloses the method of claim 1, wherein the reconfiguration signal contains a Sounding Reference Signal (SRS) delta offset field, the method further comprising:
Wang, Seo and Hao do not specifically teach Sounding Reference Signal (SRS) delta offset field.
In analogous art, Park discloses wherein the reconfiguration signal contains a Sounding Reference Signal (SRS) delta offset field, the method further comprising: adjusting an SRS subframe offset based upon the delta offset field (“The subframe through which the SRS is being transmitted by a specific UE within the cell is indicated by cell-specific broadcast signaling.  4-bit cell-specific `SrsSubframeConfiguration` parameter indicates 15 possible configurations of the subframe, through which the SRS can be transmitted within each radio frame.  By such configurations, adjustment flexibility for adjusting an SRS overhead in accordance with a network arrangement scenario may be provided.” [0082] and furthermore “The cell-specific SRS subframe configuration may be specified by a SRS transmission period and offset” [0022]) so that the SRS is sounded on a valid UL subframe in a new TDD UL/DL configuration signaled in the reconfiguration signal (as afore-mentioned by Wang and Seo).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang's method for dynamic change of the TDD UL/DL configuration in LTE systems, as modified by Seo and Hao, to include Park’s method for transmitting uplink data using SRS in order to efficiently monitor channel quality in a wireless communication system “The method for transmitting uplink data, according to one embodiment of the present invention, can operate so that a user equipment receives from a base station information with respect to candidates for a cell-specific sounding reference signal (SRS) subframe setting, determines an SRS subframe by determining a final cell-specific SRS subframe setting from the candidates, and determines whether to map the uplink data on a last symbol of a subframe when transmitting the uplink data on the basis of the SRS subframe." Park [Abstract]. Thus, a person of ordinary skill would have appreciated the ability to incorporate Park’s method for transmitting uplink data using SRS into Wang's method for dynamic change of the TDD UL/DL configuration in LTE systems since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 9
Wang, as modified by Seo, Hao, and Park, previously discloses the method of claim 8, 
Park further discloses wherein the SRS delta offset field value is selected by ignoring any subframes that are fixed as DL subframes (“Additionally, T.sub.SFC and .DELTA..sub.SFC may be determined by Table 1 or Table 2.  Meanwhile, in the Type 2 (i.e., TDD) frame structure, the SRS may only be transmitted from a configured uplink subframe or UpPTS.” [0097]) in all available UL/DL configurations (“More specifically, T.sub.SFC, which corresponds to a cell-specific subframe configuration cycle period (or interval) for SRS transmission, and .DELTA..sub.SFC, which corresponds to a cell-specific subframe offset, may be given as shown below in Table 1 and Table 2.” [0095] and see also Tables 1 and 2).

Regarding claim 11
Wang, as modified by Seo and Hao, previously discloses the method of claim 1, further comprising:
Wang, Seo, and Hao do not specifically teach that further comprising: detecting a Physical Downlink Control Channel (PDCCH) containing a request that schedules a Sounding Reference Signal (SRS) transmission in a designated subframe of a later radio frame; determining that the designated subframe of the later radio flame is no longer a valid cell- specific SRS subframe due to a UL/DL reconfiguration; and transmitting the SRS in a first valid cell-specific SRS subframe following the designated subframe in the later radio frame.
In an analogous art, Park also discloses further comprising: detecting a Physical Downlink Control Channel (PDCCH) containing a request that schedules a Sounding Reference Signal (SRS) transmission in a designated subframe of a later radio frame; determining that the designated subframe of the later radio flame is no longer a valid cell- specific SRS subframe due to a UL/DL reconfiguration; and transmitting the SRS in a first valid cell-specific SRS subframe following the designated subframe in the later radio frame (“Additionally, when providing an uplink grant (UL grant) including scheduling information for a PUSCH transmission to the CoMP UE through a downlink control channel (e.g., PDCCH), in determining a number of SC-FDMA symbols of a subframe, through which the PUSCH is transmitted, it may be dynamically indicated which cell-specific subframe configuration, among the multiple cell-specific SRS subframe configurations, the decision should be based upon.” [0118]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang's method for dynamic change of the TDD UL/DL configuration in LTE systems, as modified by Seo and Hao, to include Park’s method for transmitting uplink data using SRS in order to efficiently monitor channel quality in a wireless communication system “The method for transmitting uplink data, according to one embodiment of the present invention, can operate so that a user equipment receives from a base station information with respect to candidates for a cell-specific sounding reference signal (SRS) subframe setting, determines an SRS subframe by determining a final cell-specific SRS subframe setting from the candidates, and determines whether to map the uplink data on a last symbol of a subframe when transmitting the uplink data on the basis of the SRS subframe." Park [Abstract]. Thus, a person of ordinary skill would have appreciated the ability to incorporate Park’s method for transmitting uplink data using SRS into Wang's method for dynamic change of the TDD UL/DL configuration in LTE systems since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 12
Wang, as modified by Seo and Hao, previously discloses the method of claim 1,
Wang, Seo, and Hao do not specifically teach that further comprising: detecting a Physical Downlink Control Channel (PDCCH) containing a request that schedules a Sounding Reference Signal (SRS) transmission in a designated subframe of a later radio frame; determining that the designated subframe of the later radio frame is no longer a valid UE-specific SRS subframe due to a UL/DL reconfiguration; and transmitting the SRS in a first valid UE-specific aperiodic SRS subframe following the designated subframe in the later radio frame.
In an analogous art, Park also discloses further comprising: detecting a Physical Downlink Control Channel (PDCCH) containing a request that schedules a Sounding Reference Signal (SRS) transmission in a designated subframe of a later radio frame; determining that the designated subframe of the later radio flame is no longer a valid UE- specific SRS subframe due to a UL/DL reconfiguration (“in case of a TDD system, multiple states among the 16 states shown in Table 2 may be configured.  However, Table 1 and Table 2, which are shown above, are merely exemplary, and multiple UE-specific SRS subframe configurations may also be notified to one UE by newly configuring multiple candidates of the cell-specific SRS subframe configuration (i.e., by preparing a corrected (or amended) format of Table 1 and Table 2, which are shown above) and by indicating multiple states among the newly configured states.” [0126]); and transmitting the SRS in a first valid UE-specific aperiodic SRS subframe following the designated subframe in the later radio frame (“Herein, when N.sub.SRS is given the value of 1, this may correspond to a case when, in the current subframe (or initial transmission), the user equipment (UE) transmits a PUSCH and an SRS from the same subframe, or a case when PUSCH resource allocation for the current subframe (or initial transmission) overlaps at least partially with a cell-specific SRS subframe and bandwidth configurations subframe, or a case when the current subframe (or a subframe for the initial transmission) corresponds to a UE-specific Type-1 SRS subframe (i.e., an aperiodic SRS transmission subframe).  In other cases, the N.sub.SRS value may be equal to 0.” [0090]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang's method for dynamic change of the TDD UL/DL configuration in LTE systems, as modified by Seo and Hao, to include Park’s method for transmitting uplink data using SRS in order to efficiently monitor channel quality in a wireless communication system “The method for transmitting uplink data, according to one embodiment of the present invention, can operate so that a user equipment receives from a base station information with respect to candidates for a cell-specific sounding reference signal (SRS) subframe setting, determines an SRS subframe by determining a final cell-specific SRS subframe setting from the candidates, and determines whether to map the uplink data on a last symbol of a subframe when transmitting the uplink data on the basis of the SRS subframe." Park [Abstract]. Thus, a person of ordinary skill would have appreciated the ability to incorporate Park’s method for transmitting uplink data using SRS into Wang's method for dynamic change of the TDD UL/DL configuration in LTE systems since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 13
Wang, as modified by Seo and Hao, previously discloses the method of claim 1, 
Wang, Seo, and Hao do not specifically teach that wherein the reconfiguration signal contains a Channel State Information (CSI) delta offset field.
In an analogous art, Park also discloses wherein the reconfiguration signal contains a Channel State Information (CSI) delta offset field (“Additionally, in the LTE-A system, an RS that is related to a feedback of a Channel State Information (CSI), such as CQI/PMI/RI, for a new antenna port may be separately defined as a CSI-RS.  For example, a CSI-RS port, which supports a maximum of 8 transmission antenna ports, may be defined as antenna port numbers (or indexes) 15 to 22, and the CSI-RS port may be transmitted from RS positions that do not overlap with other reference signals.” [0065]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang's method for dynamic change of the TDD UL/DL configuration in LTE systems, as modified by Seo and Hao, to include Park’s method for transmitting uplink data using SRS in order to efficiently monitor channel quality in a wireless communication system “The method for transmitting uplink data, according to one embodiment of the present invention, can operate so that a user equipment receives from a base station information with respect to candidates for a cell-specific sounding reference signal (SRS) subframe setting, determines an SRS subframe by determining a final cell-specific SRS subframe setting from the candidates, and determines whether to map the uplink data on a last symbol of a subframe when transmitting the uplink data on the basis of the SRS subframe." Park [Abstract]. Thus, a person of ordinary skill would have appreciated the ability to incorporate Park’s method for transmitting uplink data using SRS into Wang's method for dynamic change of the TDD UL/DL configuration in LTE systems since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 21
The user equipment device of claim 17, wherein the reconfiguration signal contains a Sounding Reference Signal (SRS) delta offset field or a Channel State Information (CSI) delta offset field, the method further comprising:
adjusting an SRS subframe offset based upon the delta offset field so that the SRS or CSI is sounded on a valid UL subframe in a new TDD UL/DL configuration signaled in the reconfiguration signal.
The scope and subject matter of apparatus claim 21 is drawn to the apparatus of using the corresponding method claimed in claim 8. Therefore apparatus claim 21 corresponds to method claim 8 and is rejected for the same reasons of obviousness as used in claim 8 rejection above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464